Citation Nr: 1439544	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-41 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for prostate enlargement.

3.  Entitlement to service connection for erectile dysfunction secondary to prostate enlargement.

4.  Entitlement to a rating in excess of 30 percent for asthma prior to September 17, 2013 and entitlement to a rating in excess of 60 percent for asthma from September 17, 2013.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1978 to October 1998, including service in the Persian Gulf from May 1991 to July 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical evidence, or credible lay evidence, that sleep apnea was present in service, or that there is a nexus or link between sleep apnea and the Veteran's active service.

2.  Benign prostatic hypertrophy was not manifested during service and is not shown to be otherwise etiologically related to service.

3.  Prior to September 17, 2013, the Veteran's asthma was not productive of FEV-1 of less than 40- to 55-percent predicted, or FEV-1/FVC of less than 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations.

4.  From September 17, 2013, the Veteran's asthma was not productive of FEV-1 less than 40-percent predicted or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for prostate enlargement have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for erectile dysfunction secondary to prostate enlargement have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.310 (2013).

4.  Prior to September 17, 2013, the criteria for a rating in excess of 30 percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.96, 4.97, Diagnostic Code 6602.

5.  From September 17, 2013, the criteria for a rating in excess of 60 percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.96, 4.97, Diagnostic Code 6602.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in May 2009, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of the disability on appeal and the effect that his service-connected disability has on his employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In the May 2009 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice was completed prior to the initial AOJ adjudication of the claims.  Pelegrini.  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claims such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records and records from U.S. military medical facilities.

VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board also finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints and clinical measures and observations reported.  The examinations described the Veteran's asthma disability in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Applicable Laws and Analysis for service connection claims

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).
I.  Sleep apnea

The Veteran asserts that he had symptoms of sleep apnea during service.  In an April 2010 statement the Veteran indicated that he had often felt tired during service and had problems staying awake during class and while driving during his active service.

A July 1983 service treatment record indicates that the Veteran sought treatment for help in staying awake and alert in class; he also stated that he would become sleepy when studying.  While the Veteran was scheduled for testing ("MMPI, SC, and HTP"), an August 1983 service treatment record reveals that the Veteran did not show up for his appointment.  The Veteran's July 1998 service retirement examination report indicated no sleep abnormality, and the Veteran specifically denied that he had frequent trouble sleeping on the corresponding Medical History Report.  The Veteran also denied that he had frequent trouble sleeping on Medical History Reports dated in May 1978, June 1979, September 1994, October 1995, and October 1996.

A September 1998 VA general medical examination, undertaken while the Veteran was still on active duty, noted no complaints or problems related to sleeping or to sleep apnea.

Records reveal that the Veteran was diagnosed with sleep apnea in April 2008, some 10 years after his separation from service.

At a September 2013 VA examination, the examiner confirmed the Veteran's diagnosis of obstructive sleep apnea.  The September 2013 VA examiner stated that the Veteran's sleep apnea had not been present during service and was not related to the Veteran's service.

The Veteran's service treatment records reveal that sleep apnea was not noted in service.  The post service medical records do not show or contain any evidence suggesting a relationship between sleep apnea and the Veteran's service.  Significantly, no healthcare professional has provided an opinion suggesting that the Veteran's sleep apnea is related to his active service, and the September 2013 VA examiner has indicated that no such relationship exists.

The Board finds that the September 2013 VA examiner's opinion is probative and persuasive because it took into consideration the Veteran's medical records, his statements, and was based on a contemporaneous examination.  The September 2013 VA examiner specifically addressed the Veteran's assertions concerning his in-service sleepiness as well as his reports of snoring, with the September 2013 VA examiner essentially noting that snoring does not confirm a diagnosis of sleep apnea.  The September 2013 VA examiner also provided a supporting rationale that dealt specifically with the Veteran's circumstances during service as well as his post-service weight gain and aging.

While the Board acknowledges that the Veteran and his wife are competent to give evidence about what they observe concerning the Veteran's snoring (Layno v. Brown, 6 Vet. App. 465 (1994)), to the extent that the Veteran and his wife argue that the Veteran's snoring during service demonstrates that he had sleep apnea during service, the Board finds that those statements are not competent evidence to support a nexus between his active service and his current sleep apnea.  The Board finds that the etiology of a sleep disorder such as sleep apnea requires medical knowledge and expertise as sleep apnea requires clinical testing to diagnose and treat. The Veteran and his wife have not claimed or shown that they have the requisite medical training to provide opinions concerning the etiology of sleep disabilities.  Their opinion in this regard is not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As the preponderance of evidence is unfavorable to the claim, the Board must deny the issue of entitlement to service connection for sleep apnea.

II.  Prostate enlargement and erectile dysfunction

The Veteran asserts that he has prostate enlargement as a result of his service in the Persian Gulf.  

The Veteran's service treatment records contain no complaints or findings related to prostate disability.  The Veteran's July 1998 service retirement examination report indicated no genitourinary abnormality, and the Veteran specifically denied that he had frequent urination on the corresponding Medical History Report.

An August 2008 VA urology consultation noted that the Veteran had a PSA of 4.4 in July 2008.  Digital rectal examination revealed no palpable abdomen with the remainder of the genitourinary examination within normal limits.  The impression was elevated PSA.  A September 2008 VA record noted that the Veteran's prostate size was "28 ccm" and that a prostate cancer biopsy was negative.

At a September 2013 VA examination, the examiner indicated a diagnosis of prostate hypertrophy (BHP).  The September 2013 VA examiner stated that the Veteran's prostate disability occurred in about 50% of men aged 51-60.  The examiner indicated that the Veteran's prostate disability was not related to the Veteran's service.

The Veteran's service treatment records reveal that prostate disability was not noted in service, and the Veteran has not asserted otherwise.  Further, the post service medical records do not show or contain any evidence suggesting a relationship between his currently diagnosed prostate disability and the Veteran's service.  Significantly, no healthcare professional has provided an opinion suggesting that the Veteran's prostate disability is related to his active service, and the September 2013 VA examiner has indicated that no such relationship exists.  Moreover, as prostate hypertrophy is a known clinical diagnosis, the Veteran does not have an undiagnosed illness of the genitourinary system.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

Whether a layperson opinion as to a nexus or a diagnosis is competent evidence depends on the facts of the particular case.  One factor for consideration is the complexity of the question to be determined.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Another factor is whether the question can be answered by personal observation alone.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Whether any event or injury in the Veteran's military service caused his  prostate disability is not a question that can be determined by mere observation.  The Board finds that the Veteran's opinion in this regard is not competent evidence and therefore not probative of any fact in this case.

As the preponderance of evidence is unfavorable to the claim, the Board must deny the issue of entitlement to service connection for prostate disability.

The Veteran asserts that his erectile dysfunction is related to medications used to treat his prostate enlargement and has not claimed that his erectile dysfunction is related to his military service.  As noted, service connection for prostate enlargement is not warranted.  Accordingly, there is no basis to grant the Veteran service connection for erectile dysfunction secondary to prostate enlargement.

III.  Entitlement to a rating in excess of 30 percent for asthma prior to September 17, 2013 and entitlement to a rating in excess of 60 percent for asthma from September 17, 2013.

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Asthma is evaluated under Diagnostic Code (DC) 6602.  Under DC 6602, a 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating is warranted for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is warranted for FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

Under VA's rating procedures, when evaluating pulmonary function tests (PFT's) post-bronchodilator results should be used in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results are poorer than the pre-bronchodilator results, in those cases use the pre-bronchodilator values for rating purposes.  38 C.F.R. § 4.96.

Analysis

The Veteran was initially granted service connection for his asthma in December 1998 and assigned a 10 percent rating.  A September 2006 rating decision increased the rating for asthma to 30 percent.  The present appeal ensued following the denial of the Veteran's claim for a rating in excess of 30 percent for asthma in November 2009.  An October 2013 RO decision increased the rating for the Veteran's asthma to 60 percent disabling, effective September 17, 2013.

A.  Rating in excess of 30 percent for asthma prior to September 17, 2013

At an August 2009 VA respiratory examination the Veteran complained of shortness of breath, dyspnea on exertion, and nocturnal wheezing.  The Veteran indicated that his medications included various inhalers and Singulair.  The Veteran stated that his asthma interfered with his daily activities that required physical exertion.  Examination of the lungs revealed no rales, rhonchi, or wheezes, with no dullness to percussion.  Pulmonary Function Tests (September 2009) showed FEV-1 of 67 percent predicted, and FEV-1/FVC of 89 percent.

Military medical facility treatment records dated from August 2007 to July 2012 noted that the Veteran complained of shortness of breath, chest tightness, and complaints of asthma attacks.  The Veteran indicated that he used his Albuterol inhaler several times a day.  April 2010 PFTs revealed FEV-1 of 54 percent predicted, and FEV-1/FVC of 96 percent.  June 2010 PFTs revealed FEV-1 of 60 percent predicted, and FEV-1/FVC of 91 percent.

In an April 2010 statement, the Veteran indicated that his asthma attacks had become more frequent.  He noted that there had been some changes to his medications.

PFT results of FEV-1 of less than 40- to 55-percent predicted, or FEV-1/FVC of less than 40 to 55 percent have not been shown during this time period.  As for asthma medications, while adjustments have been undertaken, intermittent courses of systemic (oral or parenteral) corticosteroids are not shown.  Further, while the Veteran has clearly sought treatment for complaints related to asthma during this time period, monthly visits to a physician for required care of asthma exacerbations has not been shown.  As such, a rating in excess of 30 percent for asthma prior to September 17, 2013, is not warranted.

B.  Rating in excess of 60 percent for asthma from September 17, 2013.

At the September 2013 VA respiratory examination the Veteran was noted to have had three episodes of intermittent systemic steroid usage the prior year, as well as daily bronchodilator therapy.  PFTs revealed FEV-1 of percent and FEV-1/FVC of 69 percent.

As FEV-1 less than 40-percent predicted or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications has not been shown during this time period, a rating in excess of 60 percent from September 17, 2013 is not warranted.

In adjudicating the Veteran's claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his breathing during physical activities.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code or to identify specific clinical test results such as pulmonary function studies.  Such competent evidence concerning the nature and extent of the Veteran's disability on appeal has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's asthma is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

ORDER

Service connection for sleep apnea is denied.

Service connection for prostate enlargement is denied.

Service connection for erectile dysfunction secondary to prostate enlargement is denied.

A rating in excess of 30 percent for asthma prior to September 17, 2013 is denied.

A rating in excess of 60 percent for asthma from September 17, 2013 is denied.


REMAND

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis. Johnson v. McDonald, ___ F.3d ___, No. 13-7104, (Fed.Cir. Aug. 6, 2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the  Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran is service-connected for a left shoulder disability, a right shoulder disability, a left knee disability, a right knee disability, and allergic rhinitis/sinusitis, in addition to his asthma condition. Accordingly, in light of Johnson, the Board has determined that a remand is appropriate so that the RO can determine if referral for an extraschedular evaluation is warranted. 

Accordingly, the case is REMANDED for the following action:

1. In accordance with the decision in Johnson v. McDonald, ___ F.3d ___, No. 13-7104, (Fed.Cir. Aug. 6, 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. 

If the RO determines that referral is necessary, such referral should be made.

2.  Then readjudicate the claim.  If this benefit is not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


